Case 1:19-cr-00127-AI\/|D-ST Document 33-1 Filed 04/19/19 Page 1 of 5 Page|D #: 176

ML:KCB
F. #2018R02184

UNITED STATES DISTRICT COURT
EASTERN DiSTRICT OF NEW YORK

 

H_____~_a…m___._.__ _X
UNITED STATES OF AMERICA STIPULATION AND RULE lG(d)(l)

v PROTECTIVE ORDER

- against -
No. l9-CR-127 (AMD)
LUCIO CELLI,
Defendant.

_ ._i m w ________ m ,, s_ _ __X

iT IS HEREBY STIPULATED AND AGREED by and between the
undersigned attorneys and ORDERED by the Court, pursuant to Federal Rule cf Criminal
Procedure 16(d), that:

1. Any and all discovery material designated by the government as
“sensitive discovery material” and produced to the defendant LUCIO CELLI (the
“defendant”) by the government in the above~captioned case, and any and all copies, notes,
transcripts‘, documents or other information derived or prepared from the sensitive discovery
material, may be used by the defendant and defense counsel for any purpose consistent with
this Protective Order in furtherance of the representation of the defendant in connection with
the above~captioned indictment;

2. Sensitive discovery material is defined as materials that include the
personal information or other identifying information of Jane Doe and John Doe, including

but not limited to phone numbers, entail accounts, addresses, calls and recordings of Jane

 

Case 1:19-cr-00127-AI\/|D-ST Document 33-1 Filed 04/19/19 Page 2 of 5 Page|D #: 177

Doe and John Doe, Defense counsel may petition the Court at any time to challenge the
government’s designation of material as “sensitive discovery material”;

3. Any and all sensitive discovery material produced to the defendant by
the government and any copies, notes, transcripts, documents or other information derived or
prepared from the sensitive discovery material shall not be further disseminated by the
defendant or defense counsel to any individuals, organizations or other entities, other than
members of the legal staff of and expert witnesses and interpreters retained by defense
counsel, who shall be bound by the entirety of this Protective Order, without further notice to
and consent by the government, or order by the Court;

4. Each of the individuals to Whorn disclosure is authorized in paragraph
3, that is, members of the legal staff of and expert witnesses and interpreters retained by
defense counsel, shall be provided a copy of this Protective Order and advised that he or she
shall not further disseminate any portion of the sensitive discovery material or any copies,
notes, transcripts, documents or other information derived or prepared from the sensitive
discovery material except in conformity with this Protective Order;

5. The defendant may review the sensitive discovery material only in the
presence of defense counsel or defense counsel’s legal staff The defendant is prohibited
from having possession, custody or control of the sensitive discovery material, except to the
extent necessary for the defendant to review the sensitive discovery material in the presence
of defense counsel or defense counsel’s staff. The defendant is further prohibited from
disseminating any sensitive discovery material, and may not take sensitive discovery
material, or copies thereof, into any jail facility outside the presence of defense counsel or

defense counsel’s legal staff, possess sensitive discovery material or copies in any such

 

Case 1:19-cr-00127-AI\/|D-ST Document 33-1 Filed 04/19/19 Page 3 of 5 Page|D #: 178

facility outside the presence of defense counsel or defense counsel’s legal staff, or provide
information from sensitive discovery material to others;

6. Where the defendant and/or defense counsel wishes to disclose any
portion of thc sensitive discovery material or any copies, notes, transcripts, documents or
other information derived or prepared from the sensitive discovery material to any individual
to whom disclosure is not authorized by paragraph 3, defense counsel must provide advance
notice to the government and make application to the Court for authorization to make such
disclosure, and such notice must be given sufficiently in advance of the contemplated
application so as to permit briefing and argument on the propriety of such disclosure;

7. » None of the sensitive discovery materials nor any copies, notes,
transci‘ipts, documents or other information derived or prepared from the sensitive discovery
material shall be disseminated to, or discussed with, the media in any form. Nothing in this
Protective Order prohibits the media from obtaining copies of any items that become public
exhibits at any conference,- hearing, trial or other proceeding; where the defendant and/or
defense counsel wishes to attach any portion of the sensitive discovery material to public
filings made with the Court, defense counsel must provide advance notice to the government
and make application to the Court for authorization to make such disclosure, and such notice
must be given sufficiently in advance of the contemplated application so as to permit briefing
and argument on the propriety of such disclosure;

8. Nothing in this Protective Order shall preclude the government from
seeking a further protective order pursuant to Rule l6(d) as to particular items of discovery

material;

 

Case 1:19-cr-00127-AI\/|D-ST Document 33-1 Filed 04/19/19 Page 4 of 5 Page|D #: 179

9. If the defendant obtains substitute counsel, the undersigned defense
counsel will not transfer any portion of the discovery material or any copies, notes,
transcripts, documents or other information derived or prepared from the discovery material
unless and until substitute counsel enters into this Protective Order;

lO, The defendant and defense counsel will return to the government any
sensitive discovery materials and all copies thereof, whether in the possession of defense
counsel or members of the legal staff of and expert witnesses and linguists retained by
defense counsel who have signed this Protective Order, (a) within seven days of a verdict of
acquittal rendered by a jury, (b) within seven days of the date when an appeal of any sentence
was required to be filed, if no appeal is filed, (c) at the time defense counsel ceases to represent
the defendant, or (d) within seven days of the issuance of an appellate decision rendering a final

judgment of any direct appeal; and

 

Case 1:19-cr-00127-AI\/|D-ST Document 33-1 Filed 04/19/19 Page 5 of 5 Page|D #: 180

ll. Any violation of this Protective Order (a) Will require the immediate

return to the United States of the discovery material and all copies thereof, and

(b) may result in contempt of Court.

Dated: Brooklyn, New York
April A, 2019

By:

SO ORDERED
this day of April, 2019

RICHARD P. DONO‘GHUE
United States Attorney
Eastern District of New York

       

Kayla Bensing

Assistant U.S. Attorney
(718) 254~6279

  

.-',
£,.,
.¢

/f"
,»~"’
:¢'")j%rjé

 

 

THE HONORABLE ANN M. DONNELLY
UNITED STATES DISTRICT JUDGE

j 7iviichaei Weii, Esq.

Attorney for LUCIO CELLI

 

